EXHIBIT 10.21
 
 
Alpha Natural Resources, Inc.
 
Grantee Stock Option Agreement
 


This Stock Option Agreement (this "Agreement") is between Alpha Natural
Resources, Inc., a Delaware corporation ("Alpha"), and the individual named as
Grantee on the signature page of this Agreement (the "Grantee").
 
Alpha has established its 2005 Long-Term Incentive Plan (as amended, the "Plan")
to advance the interests of Alpha and its stockholders by providing incentives
to certain eligible persons who contribute significantly to the strategic and
long-term performance objectives and growth of Alpha and any parent, subsidiary
or affiliate of Alpha.
 
This Agreement evidences an option grant as follows:
 
 
Granted To:

 
 
Number of Shares:

 
 
Effective Date of Grant:

 
 
Expiration Date:

 
 
Exercise Price Per Share:

 
 
Vesting Schedule:

 
 
Pursuant to the provisions of the Plan, the Board of Directors of Alpha (the
"Board") or a Committee designated by the Board (the "Committee") has full power
and authority to direct the execution and delivery of this Agreement in the name
and on behalf of Alpha.  The Board or the Committee authorized the execution and
delivery of this Agreement.  All capitalized terms not otherwise defined in this
Agreement have the same meaning given such capitalized terms in the Plan.
 
Agreement
 
The parties agree as follows:
 
Section 1.  Grant of Stock Option; Term.  Subject and pursuant to all terms and
conditions stated in this Agreement and in the Plan, Alpha hereby grants to
Grantee an option (the "Option") to purchase the number of shares of Alpha's
common stock, par value $0.01 per share (the "Common Shares"), set forth above
(the "Option Shares"), at the exercise price set forth above.  If a Change of
Control (as defined below) occurs, the unvested portion of this Option, unless
previously cancelled and forfeited, shall vest immediately prior to the
consummation of the Change of Control.  In the event of a Change of Control, the
Committee, in its sole discretion, may provide for the (i) payment of an amount
(in cash or, in the discretion of the Committee, in the form of consideration
paid to Alpha stockholders in connection with the Change in Control) equal to
the excess, if any, of the Fair Market Value of the unexercised Option Shares
over the aggregate exercise price of such Option Shares, and/or (ii) issuance of
substitute Awards for the unexercised portion of the Option.
 
For purposes of this Agreement, a "Change of Control" shall mean (i) any merger,
consolidation or business combination in which the stockholders of Alpha
immediately prior to the merger, consolidation or business combination do not
own at least a majority of the outstanding equity interests of the surviving
parent entity, (ii) the sale of all or substantially all of Alpha's assets in a
single transaction or a series of related transactions, (iii) the acquisition of
beneficial ownership or control of (including, without limitation, power to
vote) a majority of the outstanding Common Shares by any person or entity
(including a "group" as defined by or under Section 13(d)(3) of the Exchange
Act), (iv) the stockholders of Alpha approve any plan for the dissolution or
liquidation of Alpha, (v) a contested election of directors, as a result of
which or in connection with which the persons who were directors of Alpha before
such election or their nominees cease to constitute a majority of the Board or
(vi) any other event specified by the Board or the Committee.
 
Grantee hereby accepts the Option on such terms and conditions, including,
without limitation, the confidentiality provisions set forth in Section 8 of
this Agreement.  The Option is a [select applicable option type and delete
inapplicable option type:  [Nonqualified Stock Option] [Incentive Stock Option]]
(as such term is defined in the Plan).  Grantee shall, subject to the
limitations of this Agreement and the Plan, have the right to exercise the
Option by purchasing all or any part of the vested Option Shares then available
for purchase under the vesting schedule set forth above (less any Option Shares
previously purchased upon exercise of this Option).
 
Section 2.  Procedures for Exercise.  In order to exercise all or any part of
the Option, Grantee shall deliver to Alpha:  (i) written notice of the number of
vested Option Shares to be purchased, (ii) payment of the exercise price of such
Option Shares in the form of cash or, if permitted by the Committee:  (A) Common
Shares, (B) the surrender of another outstanding Award under the Plan, (C) if
there is a public market for the Common Shares at such time, subject to such
rules as may be established by the Committee, through delivery of irrevocable
instructions to a broker to sell the Common Shares otherwise deliverable upon
the exercise of the Option and deliver promptly to Alpha an amount equal to the
aggregate exercise price payable for the Option Shares, or (D) any combination
thereof, and (iii) payment of any required withholding pursuant to
Section 5.  The Option shall be deemed to have been exercised as of (i) the
close of business on the date the required documents and required consideration
are received by Alpha or, (ii) if the exercise of the Option occurs in
connection with a Change of Control, then immediately prior to the consummation
of the Change of Control, provided the required documents and required
consideration are received by Alpha at or prior to the consummation of the
Change of Control.  If Grantee disposes of Common Shares acquired upon the
exercise of an Incentive Stock Option either (i) within two years after the date
of grant of such Incentive Stock Option or (ii) within one year after the
transfer of such Common Shares to the Grantee, then Grantee shall notify Alpha
of such disposition and of the amount realized upon such disposition.
 
Section 3.  Termination of Employment, Retirement, Disability or Death.
 
(a)           Except as otherwise provided by the Committee or by any agreement,
plan or other arrangement between the Grantee and Alpha, vesting shall cease on
the date Grantee ceases to be employed by [add for non-employee board members
only, delete for employees:  , or to serve as a member of the Board of Directors
of,] the Company and shall be tolled during any period in which Grantee is on an
approved leave of absence from employment with the Company.  Except as otherwise
provided by the Committee or by any agreement, plan or other arrangement between
the Grantee and Alpha, following Grantee's last day of employment with [add for
non-employee board members only, delete for employees:  , or service as a member
of the Board of Directors of,] the Company, this Option shall only be
exercisable for the number of Option Shares that are vested as of Grantee's last
day of employment with [add for non-employee board members only, delete for
employees:  , or service as a member of the Board of Directors of,] the Company
(less any Option Shares previously acquired upon exercise of this Option).
 
(b)           Except as provided in Section 3(c) or 3(d), by the Committee, or
by any agreement, plan or other arrangement between the Grantee and Alpha,
following Grantee's last day of employment with [add for non-employee board
members only, delete for employees:  , or service as a member of the Board of
Directors of,] the Company, this Option may be exercised at any time and from
time to time within the lesser of (i) the 90-day period commencing on the first
day after Grantee's last day of employment with [add for non-employee board
members only, delete for employees:  , or service as a member of the Board of
Directors of,] the Company or (ii) the remaining term of the Option.
 
(c)           Except as otherwise provided by the Committee or by any agreement,
plan or other arrangement between the Grantee and Alpha, if termination of
employment [add for non-employee board members only, delete for employees:  or
service as a member of the Board of Directors] occurs due to death or disability
while Grantee is an employee [add for non-employee board members only, delete
for employees:  or a member of the Board of Directors] of the Company, then this
Option may be exercised at any time and from time to time within the lesser of
(i) the one year period commencing on the first day after Grantee's last day of
employment with [add for non-employee board members only, delete for
employees:  , or service as a member of the Board of Directors of,] the Company
or (ii) the remaining term of the Option.
 
(d)           Except as otherwise provided by the Committee or by any agreement,
plan or other arrangement between the Grantee and Alpha, if termination of
employment occurs due to retirement at or after normal retirement age, as
prescribed from time to time by the Company's retirement policy, or retirement
under circumstances approved by the Committee (either before or after
retirement), then this Option may be exercised at any time within the lesser of
(i) the three month period commencing on the first day after Grantee's last day
of employment with [add for non-employee board members only, delete for
employees:  , or service as a member of the Board of Directors of,] the Company,
or, if Grantee dies during the three month period commencing on the first day
after Grantee's last day of employment with [add for non-employee board members
only, delete for employees:  , or service as a member of the Board of Directors
of,] the Company, then the one year period commencing on the first day after
Grantee's last day of employment with [add for non-employee board members only,
delete for employees:  , or service as a member of the Board of Directors of,]
the Company, or (ii) the remaining term of the Option.
 
Section 4.  Issuance and Delivery of Option Shares; Rights as a
Stockholder.  The stock certificate(s), or other evidence of, the Option Shares
shall be given to Grantee subject to satisfaction of the applicable tax
withholding requirements set forth in Section 5.  Alpha shall not issue stock
certificate(s), or provide other evidence of, the Option Shares if the
administrator of the Plan or its authorized agent determines, in its sole
discretion, that the issuance of such certificate(s) or other evidence of the
Option Shares would violate the terms of the Plan, this Agreement or applicable
law.  Except as otherwise provided in the Plan, no person shall be, or have any
of the rights or privileges of, a stockholder of Alpha with respect to any of
the Option Shares unless and until certificates or other evidence of the Option
Shares representing such shares shall have been delivered to such person.
 
Section 5.  Income Taxes.  Grantee acknowledges that any income for federal,
state or local income tax purposes that Grantee is required to recognize on
account of the grant, vesting and/or exercise of the Option shall be subject to
withholding of tax by the Company.  Grantee agrees that the Company may either
withhold an appropriate amount from any compensation or any other payment of any
kind then payable or that may become payable to Grantee, or require Grantee to
make a cash payment to the Company equal to the amount of withholding required
in the opinion of the Company.  In the event Grantee does not make such payment
when requested, the Company may refuse to issue or cause to be delivered any
shares under this Agreement or any other incentive plan agreement entered into
by Grantee and the Company until such payment has been made or arrangements for
such payment satisfactory to the Company have been made.
 
Section 6.  Rights as a Grantee.  Neither the Plan nor this Agreement shall be
deemed to give Grantee any right to continue to be employed by [add for
non-employee board members only, delete for employees:  or perform services for]
the Company, nor shall the Plan or the Agreement be deemed to limit in any way
the Company's right to terminate the employment of [add for non-employee board
members only, delete for employees:  or performance of services by] the Grantee
at any time.
 
Section 7.  Further Assistance.  Grantee will provide assistance reasonably
requested by the Company in connection with actions taken by Grantee while
employed by or providing service to the Company, including, but not limited to,
assistance in connection with any lawsuits or other claims against the Company
arising from events during the period in which Grantee was employed or providing
service.
 
Section 8.  Confidentiality.  Grantee acknowledges that the businesses of the
Company are highly competitive and that the Company's strategies, methods,
books, records, and documents, technical information concerning their products,
equipment, services, and processes, procurement procedures and pricing
techniques, the names of and other information (such as credit and financial
data) concerning former, present or prospective customers and business
affiliates, all comprise confidential business information and trade secrets
which are valuable, special, and unique assets which the Company uses in its
business to obtain a competitive advantage over competitors.  Grantee further
acknowledges that protection of such confidential business information and trade
secrets against unauthorized disclosure and use is of critical importance to the
Company in maintaining its competitive position.  Grantee acknowledges that by
reason of Grantee's duties to and association with the Company, Grantee has had
and will have access to and has and will become informed of confidential
business information which is a competitive asset of the Company.  Grantee
hereby agrees that Grantee will not, at any time during or after employment [add
for non-employee board members only, delete for employees:  or service as a
member of the Company's Board of Directors], make any unauthorized disclosure of
any confidential business information or trade secrets of the Company, or make
any use thereof, except in the carrying out of employment responsibilities [add
for non-employee board members only, delete for employees:  or responsibilities
as a member of the Company's Board of Directors].  Grantee shall take all
necessary and appropriate steps to safeguard confidential business information
and protect it against disclosure, misappropriation, misuse, loss and
theft.  Confidential business information shall not include information in the
public domain (but only if the same becomes part of the public domain through a
means other than a disclosure prohibited hereunder).  The above notwithstanding,
a disclosure shall not be unauthorized if (i) it is required by law or by a
court of competent jurisdiction or (ii) it is in connection with any judicial,
arbitration, dispute resolution or other legal proceeding in which Grantee's
legal rights and obligations as an employee [add for non-employee board members
only, delete for employees:  or director] or under this Agreement are at issue;
provided, however, that Grantee shall, to the extent practicable and lawful in
any such events, give prior notice to the Company of Grantee's intent to
disclose any such confidential business information in such context so as to
allow the Company an opportunity (which Grantee will not oppose) to obtain such
protective orders or similar relief with respect thereto as may be deemed
appropriate.  Any information not specifically related to the Company would not
be considered confidential to the Company.
 
Section 9.  Securities Laws.  Grantee acknowledges that applicable securities
laws may restrict the right and govern the manner in which Grantee may dispose
of the Option Shares obtained upon exercise of the Option and Grantee agrees not
to offer, sell or otherwise dispose of any such shares in a manner that would
violate the Securities Act of 1933, as amended, or any other federal or state
law.
 
Section 10.  Prohibition on Transfer or Assignment.  Except as provided in the
Plan, neither this Agreement nor the Option may be transferred or assigned,
other than an assignment by will or by laws of descent and distribution, and
this Option shall be exercisable during the Grantee's lifetime only by Grantee
or by such permitted assignee.
 
Section 11.  Binding Effect; No Third Party Beneficiaries.  This Agreement shall
be binding upon and inure to the benefit of the Company and Grantee and their
respective heirs, representatives, successors and permitted assigns.  This
Agreement shall not confer any rights or remedies upon any person other than the
Company and the Grantee and their respective heirs, representatives, successors
and permitted assigns.  The parties agree that this Agreement shall survive the
exercise or termination of the Option.
 
Section 12.  Agreement to Abide by Plan; Conflict Between Plan and
Agreement.  The Plan is hereby incorporated by reference into this Agreement and
made a part hereof as though fully set forth in this Agreement.  Grantee, by
execution of this Agreement, (i) represents that he or she is familiar with the
terms and provisions of the Plan and (ii) agrees to abide by all of the terms
and conditions of this Agreement and the Plan.  Grantee accepts as binding,
conclusive and final all decisions or interpretations of the administrator of
the Plan upon any question arising under the Plan and this Agreement (including,
without limitation, the cause of any termination of Grantee's employment with
the Company).  In the event of any conflict between the Plan and this Agreement,
the Plan shall control and this Agreement shall be deemed to be modified
accordingly.
 
Section 13.  Entire Agreement.  Except as otherwise provided by the Committee or
any agreement, plan or other arrangement between the Grantee and Alpha, this
Agreement constitutes the entire agreement between the parties and supersedes
any prior understandings, agreements, or representations by or between the
parties, written or oral, to the extent they related in any way to the subject
matter of this Agreement.
 
Section 14.  Amendments.  This Agreement may be amended or modified at any time
by an instrument in writing signed by the parties hereto, or as otherwise
provided under the Plan.  Notwithstanding anything herein to the contrary, Alpha
may, in its sole discretion and without the Grantee's consent, modify or amend
(prospectively or retroactively) the terms of this Agreement, impose conditions
on the timing and effectiveness of the exercise of the Option by the Grantee, or
take any other action it deems necessary or advisable, to cause the Option to
comply with Section 409A of the Code (or an exception thereto).  The Grantee
recognizes and acknowledges that Section 409A of the Code may impose upon the
Grantee certain taxes or interest charges which the Grantee is and shall remain
solely responsible.
 
Section 15.  Choice of Law.  To the extent not superseded by federal law, the
laws of the State of Delaware (without regard to the conflicts laws of Delaware)
shall control in all matters relating to this Agreement and any action relating
to this Agreement must be brought in state and federal courts located in the
Commonwealth of Virginia.
 
Section 16.  Notice.  All notices, requests, demands, claims, and other
communications under this Agreement shall be in writing.  Any notice, request,
demand, claim, or other communication under this Agreement shall be deemed duly
given if (and then two business days after) it is sent by registered or
certified mail, return receipt requested, postage prepaid, and addressed to the
intended recipient at the address set forth below the recipient's signature to
this Agreement.  Either party to this Agreement may send any notice, request,
demand, claim, or other communication under this Agreement to the intended
recipient at such address using any other means (including personal delivery,
expedited courier, messenger service, telecopy, ordinary mail, or electronic
mail), but no such notice, request, demand, claim, or other communication shall
be deemed to have been duly given unless and until it actually is received by
the intended recipient.  Either party to this Agreement may change the address
to which notices, requests, demands, claims, and other communications hereunder
are to be delivered by giving the other party notice in the manner set forth in
this section.
 
Section 17.  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
Section 18.  Acknowledgements.
 
(a)           By accepting this Option, Grantee acknowledges receipt of a copy
of the Plan and the prospectus relating to this Award, and agrees to be bound by
the terms and conditions set forth in this Agreement and the Plan, as in effect
and/or amended from time to time.
 
(b)           The Plan and related documents, which may include but do not
necessarily include the Plan prospectus, this Agreement and financial reports of
the Company, may be delivered to you electronically.  Such means of delivery may
include but do not necessarily include the delivery of a link to a Company
intranet site or the internet site of a third party involved in administering
the Plan, the delivery of the documents via e-mail or CD-ROM or such other
delivery determined at the Designated Administrator’s discretion.  Both Internet
Email and the World Wide Web are required in order to access documents
electronically.
 
(c)           This Award is intended to be excepted from coverage under Section
409A of the Code and the regulations promulgated thereunder and shall be
interpreted and construed accordingly.  Notwithstanding, Grantee recognizes and
acknowledges that Section 409A of the Code may impose upon Grantee certain taxes
or interest charges for which Grantee is and shall remain solely responsible.
 
(d)           Grantee acknowledges that, by receipt of this Award, Grantee has
read this Section 18 and consents to the electronic delivery of the Plan and
related documents, as described in this Section 18.  Grantee acknowledges that
Grantee may receive from Alpha a paper copy of any documents delivered
electronically at no cost if Grantee contacts the Vice President of Human
Resources of the Company by telephone at (276) 619-4410 or by mail to One Alpha
Place, P.O. Box 2345, Abingdon, VA  24212.  Grantee further acknowledges that
Grantee will be provided with a paper copy of any documents delivered
electronically if electronic delivery fails.
 

 
 
 

--------------------------------------------------------------------------------

 



EXECUTED ______________ ____, 20___
 
ALPHA NATURAL RESOURCES, INC.                     GRANTEE




By
_______________________________                     __________________________________


Address:                                                                                         
Address:
Alpha Natural Resources,
Inc.                     __________________________________
One Alpha
Place                                                                 __________________________________
P.O. Box
2345                                      __________________________________
Abingdon, VA  24212            
Attn:  General Counse
 
                                   Social Security No.
                                   __________________________________




 


 


 


 


 


 


 
Revised 11/8/07
